DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        GREGORY RYAN BERG,
                             Appellant,

                                      v.

 DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
                    ANGELA MOSCO,
                       Appellees.

                               No. 4D21-527

                               [April 21, 2021]

   Appeal from the State of Florida, Department of Revenue; L.T. Case No.
20-01489767, DOAH Case No. 20-005102-CS and Depository No.
06550023918 AO.

   Gregory R. Berg, Tamarac, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Douglas D.
Sunshine, Assistant Attorney General, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.